KRUPANSKY, Circuit Judge,
concurring.
I concur in the disposition of the instant case, but write separately to express my view that state courts possess concurrent jurisdiction in civil RICO cases. See Chivas Products Ltd. v. Owen, 864 F.2d 1280 (6th Cir.1988) (Krupansky, J., dissenting). Accordingly, the state court in the instant case possessed jurisdiction, the removal to federal court was proper and this court need not address the waiver analysis in the majority’s opinion, predicated on Grubbs v. General Elec. Credit Corp., 405 U.S. 699, 92 S.Ct. 1344, 31 L.Ed.2d 612 (1972).
Although I adhere to a jurisdictional rationale different from that of the majority, I concur in the majority’s analysis of the merits of the case and, accordingly, I concur in the disposition.